      1:21-cv-00234-RBH           Date Filed 02/26/21         Entry Number 10          Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                           AIKEN DIVISION

    Kason Jamel Harry,       )               Civil Action No.: 1:21-cv-00234-RBH
                             )
           Petitioner,       )
                             )
      v.                     )               ORDER
                             )
      Alan Cohen, Warden FPC )
      Montgomery             )
                             )
           Respondent.       )
    ________________________)


           This matter is before the Court for review of the Report and Recommendation ("R&R") of

    United States Magistrate Judge Shiva V. Hodges, who recommends dismissing this case without

    prejudice and without service of process.1 See ECF No. 6.

           The Magistrate Judge makes only a recommendation to the Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with the Court.

    Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a de novo review of

    those portions of the R & R to which specific objections are made, and it may accept, reject, or

    modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the matter

    with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Petitioner has not filed objections to the R&R, and the time for doing so has expired.2 In the

    absence of objections to the R&R, the Court is not required to give any explanation for adopting the

    Magistrate Judge's recommendations. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The


1
        The Magistrate Judge issued the R&R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2) (D.S.C.).
2
          Petitioner’s objections were due by February 12, 2021. See ECF Nos. 6 & 7.
  1:21-cv-00234-RBH         Date Filed 02/26/21       Entry Number 10        Page 2 of 2




Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that "in the absence of a timely filed

objection, a district court need not conduct de novo review, but instead must ‘only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation'" (quoting

Fed. R. Civ. P. 72 advisory committee's note)).

       Having found no clear error, the Court ADOPTS the Magistrate Judge's R&R [ECF No. 6]

and dismisses this action without prejudice.

       IT IS SO ORDERED.



Florence, South Carolina                                      s/ R. Bryan Harwell
February 26, 2021                                             R. Bryan Harwell
                                                              Chief United States District Judge




                                                      2
